DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 1/6/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims.  


Claim Objections

Claims 1-4, 13-14, 16 are objected to because of the following informalities:  
	Claim 1 recites …an average particle diameter of the aggregated particles is in a range of 5 times or more and 44 times or less with respect to the BET diameter…. and it appears Applicant may want to recite …an average particle diameter of the aggregated particles is in a range of 5 times or more and 44 times or less with respect to the BET diameter of the ceramic particles.
	Claims 2-4, 13-14, 16 are subsumed by this objection because of their dependence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites the BET diameter of the ceramic particles is 6.8 or more and 30.3 nm or less and an average particle diameter of the aggregated particles is in a range of 5 times or more and 44 times or less with respect to the BET diameter. 
Claims 3-4 recite the aggregated particles have a particle size in a range of 20 nm or more and 500 nm or less.
However, if a BET diameter of the ceramic particles is 6.8 and the average particle diameter of the aggregated particles is 5 times with respect to the BET diameter . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-4, 13-14, 16 are free of the art. 

The present claims are allowable over the closest prior art, herein “Yamazaki”, for the following reasons:
Yamazaki does not suggest alone, or in combination, the claimed insulating film. In particular, Yamazaki is directed to aggregated particles of boron nitride. 
Yamauchi does not suggest alone, or in combination, the claimed insulating film. In particular, Yamauchi is directed to particles that are surface treated to suppress aggregation. Further, an average particle diameter of aggregated particles is not disclosed.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768